 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLowe's Companies, Inc. and Frank T. Plemmons.Case 26-CA-9185February 1, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 21, 1982, Administrative LawJudge Howard I. Grossman issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Lowe's Com-panies, Inc., Hernando, Mississippi, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We further find it unnecessary to rely on the Administrative LawJudge's discussion of Bucyrus-Erie Company, 247 NLRB 519 (1980), sincewe agree with his finding that Respondent had actual knowledge thatPlemmons was acting on behalf of the other drivers.I We agree with the Administrative Law Judge's recommendedremedy including reinstatement, particularly since Plemmons was notshown to have violated Respondent's own rule requiring more than fourmoving violations within a 12-month period in order to trigger Respond-ent's progressive disciplinary system.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:The charge was filed on July 8, 1981, by Frank T. Plem-mons (herein Plemmons or the Charging Party). Thecomplaint was issued on August 21, 1981, and, as amend-ed at the hearing, alleges that Lowe's Companies, Inc.(herein Respondent), discharged Plemmons on or aboutMay 19, 1981, because he concertedly complained to Re-spondent about wages, hours, and working conditions, in266 NLRB No. 15order to discourage employees from engaging in such ac-tivities, in violation of Section 8(a)(XI) of the NationalLabor Relations Act (herein the Act). A hearing wasconducted before me on these matters in Memphis, Ten-nessee, on April 19 and 20, 1982. Upon the entire record,including briefs filed by the General Counsel and Re-spondent, and upon my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation engaged in the distribu-tion of hardware and building supplies, with facilities lo-cated at Hernando, Mississippi, and at North Wilkesboroand Thomasville, North Carolina. Respondent annuallysells and ships from its Hernando, Mississippi, facilitygoods and materials valued in excess of S50,000 directlyto points outside the State of Mississippi, and annuallypurchases and receives at said facility goods and materi-als valued in excess of the same amount directly frompoints outside the State of Mississippi. Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Plemmons' Employment and Driving RecordThe Charging Party started working for Respondentin June 1976 on the loading dock at its Hernando facili-ty, and was later transferred to the forklift shop, then toshort haul driving, and, in the middle of 1978, to longhaul driving. He had a chauffeur's license issued by theState of Mississippi. Records of the State Department ofMotor Vehicles show that, for the period from Decem-ber 1978 through September 1980, Plemmons receivedseven speeding tickets-one in December 1978, two in1979, and four in 1980 (G.C. Exhs. 4(a) and (b)).1Plem-mons reported another such violation to the Company inDecember 1979, a date which does not correspond withany date on the state report (G.C. Exh. 4(c)).Because of these violations, Plemmons was placed onprobation by the Motor Vehicle Department in May1980. He testified without contradiction that he informedHernando dispatcher Coy Kitchens of this fact.2On No-vember 13, 1980, Plemmons' license was suspended for30 days.3Upon receipt of the suspension, Plemmonscalled Kitchens and told him his license had been sus-pended because of too many speeding tickets, and that hewanted a 30-day leave of absence. Plemmons testifiedThe dates of the violations are December 14, 1978; March 17 andJune 20, 1979; and January 10, February 12, August 15 and September 8,1980 (G.C. Exh. 4(b)).2 The parties stipulated and I find that Kitchens was a supervisorwithin the meaning of the Act from August 25, 1980, to September 28,1981.3 Resp. Exh. 1. The "Notice of Withdrawal of Driving Privilege"states that Plemmons had "been convicted as to indicate a disrespect fortraffic laws and a disregard for the safety of other persons on the high-ways." Although Plemmons notified Kitchens of the suspension, Re-spondent's counsel stated that he first learned of this document on theday of the hearing.78 LOWE'S COMPANIES, INC.that a patrolman told him that his record would be"wiped clean" after his suspension, and Plemmons re-peated this to Kitchens. Plemmons met with Kitchens afew days later, and asked to work in the warehouseduring the suspension period. After determining thatthere was a vacancy and checking with Jerry A. Miller,4Kitchens granted the request.Respondent periodically required its drivers to certifythe number of their traffic violation convictions duringthe preceding 12-month period. Jay Martin, who becameRespondent's director of fleet operations on March 30,1981,6 testified that the drivers were required to file suchcertifications in December 1980. There were about 9 or10 drivers at the Hernando facility. Respondent's recordsshow that the drivers' certifications were filed early inDecember 1980,8 most of them during the period whenPlemmons was working in the warehouse. Plemmonshad filed such certifications in June and December 1979(G.C. Exhs. 4(c) and (d)), but did not file one in Decem-ber 1980.The Motor Vehicle Department returned Plemmons'driver's license in December 1980, and Plemmons askedKitchens to be returned to work as a driver. Kitchensand Miller, however, wanted "proof positive for their in-surance company," and asked Plemmons to get a letter.Accordingly, Plemmons obtained a letter from the State,advising him that his driving privilege had been restored,and he gave it to Kitchens and Miller (G.C. Exh. 14).According to Plemmons, Miller asked whether Plem-mons was ready to start driving, and Plemmons an-swered affirmatively. "We're glad to have you back,"Miller said, and Plemmons was driving a truck the samenight of the conversation. Kitchens placed the letterfrom the Motor Vehicle Department in Plemmons' file.Miller testified on direct examination that he waspresent with Kitchens in the latter's office when Plem-mons asked to return to work as a driver. According toMiller, he granted the request, but warned Plemmonsthat he was "walking on thin ice," and that Respondentwould have to terminate him if he received any morespeeding tickets.On cross-examination, Miller testified that he said thisbecause Plemmons' license had been suspended. Howev-er, he knew that it had been reinstated, since Plemmonsgave him a letter to this effect. Miller denied knowingthe reason for the suspension. Asked why he warnedPlemmons about "speeding" tickets, Miller then admittedthat he did know the reason, but later vacillated on this' "he parties stipulated and I find that Miller was a supervisor withinthe meaning of the Act from November 1, 1980, to March 30, 1981.s Martin testified that he succeeded to the position held by Miller. Thelatter gave the title of the position as "Director of Fleet Services," whileMartin and the pleadings have it as "Director of Fleet Operations." Thelatter is probably correct. The pleadings establish and I find that Martinwas a supervisor within the meaning of the Act.6 o.C. Exhs. 6(b), 9(b), and 11(b); Reap. Exhs. 5(a), (b), (c), (d), (d), (f),(g), and (h). There are two exhibits marked 5(d), one a certification ex-ecuted by driver Daniel M. Sidden on December 1, 1980, and the other acertification executed by driver Tarence W. Hamby, Jr., on a partiallylegible date which appears to be December 12, 1980. Reap. Exh. 5(e)originally was dated, but the date was crossed out. Three of the exhibitsare duplicates-G.C. Exh. 6(b) and Reap. Exh. 5(b); G.C. Exh. 9(b) andReap. Exh. 5(g); and G.C. Exh. 11(b) and one of the two Reap. Exhs.marked 5(d).subject. Miller said that Respondent had no policy atthat time regarding the number of tickets a driver couldreceive before being discharged. Kitchens, who waspresent during this conversation, testified that Plemmonshad a "pretty bad record" and that Miller told him thathe was "skating on thin ice" and would have to "watch"himself. However, Kitchens did not recall any otherwarning. Plemmons denied that Miller told him specifi-cally that he would be discharged if he received anymore speeding tickets.The testimony of Plemmons and Kitchens is not incon-sistent, while Miller contradicted himself. I conclude thatRespondent returned Plemmons to a driving job whenhis license was restored. I also conclude that Miller (andKitchens) then knew that the reason for the suspensionwas an excessive number of speeding tickets, but that Re-spondent had no policy at that time on discipline of driv-ers for traffic violations. Miller did tell Plemmons that hewas "skating on thin ice" and would have to watch him-self, but did not issue a specific warning to the effect thatone more ticket would result in his discharge.Plemmons testified without contradiction that, in orabout the second week of January 1981, Kitchens askedhim to fill out his "violation sheet for this year." Asnoted above, Plemmons was working in the warehousewhen most of the drivers submitted certifications in De-cember 1980. After receiving Kitchens' instructions inJanuary, Plemmons went to the office and had a conver-sation with the "dispatch secretary," Barbara Vickery.He asked her how the Company wanted the form to befilled out, and whether it wanted all the violations forthe preceding 12 months. Vickery did all the "paper-work" for the drivers, according to Plemmons. She re-plied that, "after we had done gone [sic] through all ofthis suspension and such," Plemmons "wasn't supposedto have any tickets." Plemmons told Vickery about oneticket he had received when driving his personal carafter the suspension had been lifted. I credit Plemmons'uncontradicted testimony. Martin acknowledged thatPlemmons' 1980 certification had been "overlooked"when he returned to driving after his warehouse duties.On April 1, 1981, about 3 months after his reinstate-ment as a driver, Plemmons received another speedingticket while driving a company vehicle (G.C. Exhs. 4(e)and 19). He testified without contradiction that he calledand informed Kitchens of this fact, and later gave him acopy of the ticket. According to Plemmons, Kitchenssaid nothing.B. New Rules and ProceduresRon Perry became Respondent's director of distribu-tion in November 1980.7 He testified that he discovereda number of organizational deficiencies, one of whichwas the fact that the drivers did not know their job re-quirements. To correct this, Respondent wrote a policyand procedure manual, and conducted meetings with Re-spondent's employees to communicate these new rules.The meeting for the Hernando employees was conductedI The pleadings establish and I find that Perry was a supervisor withinthe meaning of the Act.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Perry on February 16, 1981, and pages from a new"Fleet Drivers Manual" were projected onto a screen.One section of the manual, on "Prohibited Conduct"(sec. I-A), states that "[falsification of any relevent [sic]information requested by the Company," or "[l]oss ofdriver's license due to state or federal action" will resultin immediate discharge. Another section on accidents(sec. I-B) lists disciplinary action ranging from a viola-tion notice to discharge. "Other" conduct which will besubject to "progressive disciplinary" action (sec. I-C) in-cludes failure to report any moving violation within 72hours, receipt of more than two moving violationswithin a 30-day consecutive period, or more than four ina 12-month consecutive period. Failure to comply withFederal safety regulations and other Federal and staterules are also listed as "other" conduct subject to pro-gressive discipline.A section on progressive discipline (sec. II) states thatit is to be utilized in a "positive manner," and that thegoal is "fairness" to every employee and improvement ofemployee performance. Progressive discipline is to beimposed in five steps in cases of violation of the rules setout in section I-C. The steps include one oral reminder,two written reminders, and, after three "performanceproblems" in a 12-month period, a paid "decision-making" leave. If a fifth "disciplinary problem" occurswithin 1 year of a step I action, the employee will beterminated. Disciplinary action over 12 months old is notcounted in this system, and an employee is entitled uponrequest to review and a written decision concerning anydisciplinary action (G.C. Exh. 5).Martin testified that, when Plemmons was discharged,these rules and no others were in effect, from February1981 through May 19, 1981.During the meeting at Hernando on February 16,when the section of the manual concerning loss of adriver's license due to Federal or state action was pro-jected onto the screen, Plemmons raised his hand and in-formed Perry that he had lost his driver's license andhad been reinstated. He asked Perry whether the newmanual provision would apply to him. According toPerry, he replied, "Of course not," since the Companycould not put out a manual and then make it retroactive.Plemmons said that Perry replied that the action by theState of Mississippi did not affect Plemmons-"what ispast is past, and we will start out anew. It's like you washired [sic] from that day on." I credit this consistent tes-timony.C. Plemmons' Conversations With Kitchens in April-Respondent's Request for State Traffic ViolationRecords1. Plemmons' conversations with Kitchensa. Summary of the evidencePlemmons testified that he had three conversationswith Kitchens in April 1981. In the first week of thatmonth, he asked the supervisor whether the driverscould meet with Martin, Perry, and Kitchens concerningsome things the Company was doing which the driversdid not understand. Kitchens replied that he wouldcheck into it. About a week later, according to Plem-mons, he asked Kitchens whether he had been able to ar-range the meeting, and the latter responded that "they"were not able to come down at the time. In the last partof April, according to Plemmons, he again asked Kitch-ens whether he had been able to get Perry and Martin,Perry alone, or "anybody from the home office in Caro-lina" to come down and meet with the drivers. Kitchensagain replied that "they" were not able to come down.This made Plemmons "a little upset," and he told Kitch-ens that "we will have the meeting with or withoutyou," but that Kitchens was invited.Kitchens testified that he had a conversation withPlemmons about April 7, 1981, concerning some "prob-lems," although he was not certain about the date. Theywere really the "same problems" that other drivers hadalready discussed with Kitchens, such as mechanical re-strictions on the speed of company vehicles. The super-visor conceded that Plemmons invited him to a meetingthat the drivers were going to have, but thought that thisinvitation was extended on the same day that Plemmonsdiscussed the "problems." Kitchens stated that there wasan announcement of the meeting on a bulletin board atthe Company's facility, but that it was described as a"beer bust." According to Kitchens, he told Plemmonsthat he "tried to lead a Christian life," and that the meet-ing was not the place where he "ought to be." Kitchensdenied that Plemmons asked him to invite anybody elseto what he characterized as "the beer party."b. Factual analysisAs more fully described hereinafter, Respondent's Her-nando drivers held a meeting on May 2, 1981, at whichthey discussed various complaints against the Company.Plemmons' memory concerning his conversations withKitchens, which preceded this meeting, was obviouslymore precise than Kitchens', and I credit his testimonyas to the sequence of the three conversations he had withKitchens in April.I also credit Plemmons' testimony as to the substanceof those conversations; i.e., that they involved drivercomplaints. Kitchens admitted that Plemmons said themeeting would include "drivers," and also admitted thatthe "problems" which Plemmons had presented to himwere the same as those already voiced by other drivers.The one "problem" mentioned by Kitchens-restrictionson the speed of company vehicles-was clearly of con-cern to all the drivers, in light of their complaint, de-scribed hereinafter, that other company practices slowedthem down.Although the meeting may have been advertised as a"beer bust," as Kitchens stated, he was told by Plem-mons that it involved driver complaints. The supervisor'sreference to a "beer party" cannot negate the fact thathe knew driver complaints were to be discussed, and thatPlemmons wanted him to invite higher company authori-ty to talk to the drivers about those matters. AlthoughKitchens may have had scruples against attending gath-erings where alcoholic beverages were being consumed,his actions during these events were those of an individu-al who did not want to get into matters over his head,80 LOWE'S COMPANIES, INC.particularly where labor relations were involved. Hetook no action whatever without "checking" with higherauthority.I find that Plemmons, on three occasions in April1981, asked Kitchens to get some higher supervisor orcompany officer to come to the Hernando facility inorder to discuss complaints which the drivers had againstthe Company. Kitchens replied to the first request thathe would check into it, and to the last two requests thatthe officials could not come to Hernando.2. Martin's visit to HernandoJay Martin, director of fleet operations, visited theHernando facility on April 21 or 22, 1981, according tohis testimony. He asserted that he met Plemmons at thattime, and had a brief, casual conversation in which therewas no mention of grievances.Martin stated that he saw the drivers' certifications oftraffic violations (which had been executed the precedingDecember) during his April visit, and at that time or-dered reports on the drivers from the State Motor Vehi-cle Department. According to Martin, he was then re-viewing the records of Respondent's drivers at all of itsfacilities pursuant to Department of Transportation regu-lations. Martin denied that Kitchens had spoken to himabout Plemmons, or that he heard anything about griev-ances, at the time of this trip to Hernando.D. The Meeting of the Drivers and Plemmons'Meeting With Martin1. Summary of the evidenceAll but one or two of the Hernando drivers held ameeting on May 2, 1981,8 at Lake Arkabutla, locatedsouth of Hernando, according to the testimony of Plem-mons and several of the drivers. They discussed a varietyof complaints against the Company. Plemmons testifiedon cross-examination that the drivers discussed the possi-bility of a strike. He made notes of the meeting and wasselected by the drivers as their "spokesman" to presentthe complaints to management. Employee ClarenceHamby, Jr., called as a witness by Respondent, said thatthere was no discussion of a strike. I credit Plemmons,whose memory of the meeting was superior to Hamby's.Jay Martin, director of fleet operations, denied know-ing that Plemmons wanted to talk with him. However,upon being shown his pretrial statement, Martin testifiedthat Kitchens "had said" that Plemmons was "upsetabout his truck and some other things."According to Plemmons, Hernando secretary BarbaraVickery called him about 10 a.m. on the Monday follow-ing the meeting at Lake Arkabutla, and asked himwhether he could come to the warehouse and meet withMartin at 12:30 p.m. Plemmons agreed, and arrived withthe notebook containing his notes of the drivers' com-plaints. Plemmons met Martin in Kitchens' office be-tween 12:30 and 1 p.m. Kitchens was not present. Plem-mons testified that, as he walked in, Martin said that heI Plemmons stated that the meeting took place 2 days before his meet-ing with Martin. The latter testified that his meeting with Plemmons oc-curred on May 4.had heard that "we had a few complaints down here."Plemmons testified that he answered in the affirmative,stating that "we did have a few complaints." Plemmonsagreed on cross-examination that he did not tell Martinthat he was the drivers' "spokesman," "using that word."However, he contended that he used the word "we"when discussing the complaints, and thus manifested toMartin the fact that he was concerned with complaintsof persons other than himself. Plemmons told Martin,"This is what we went over at the lake," according tohis testimony.Plemmons testified that Martin said at the beginning ofthe conversation that Plemmons had "ruined his week-end" because Martin had to fly down during the week-end. Plemmons affirmed that he showed Martin his note-book, and laid it on the desk. The notes are written ontwo pages, and are entitled "Bitches & Gripes-Lowe'sFleet Division (Hernando)." Various subjects are listedon the exhibit, and page 2 contains the legends, "Driver's[sic] punch time cards," and "Company Stand BehindDriver's [sic] on Log Violations & Speeding Ticketsl"(G.C. Exh. 18.)Plemmons and Martin then discussed each of thetopics listed in the notebook, according to Plemmons. Tothe complaint that the stores were slow in unloading thedrivers' trucks, Martin replied that he would see what hecould do about it. Another objection was the fact thatdrivers from other companies were making deliveries ofcompany merchandise, while Respondent's drivers endedup with unused time at the end of the week and a lessernumber of miles than was previously the case. Martin re-plied that it cost Respondent less to have another compa-ny make these deliveries. Plemmons protested themanner in which the drivers were required to maintaintheir log books, and Martin replied that the Carolina fa-cility was doing it the same way. Plemmons asked whyvehicles were not repaired after drivers reported equip-ment deficiencies, and Martin said that he would takecare of it immediately. According to Plemmons, Martin"got on the phone then and chewed the mechanic out."Plemmons also protested the lack of spare trucks atHernando, resulting in delays in making assigned runs.Martin replied that the Company did not have any sparetrucks for Hernando. Plemmons noted that the trucks atRespondent's Wilkesboro facility were "painted upfancy, had chrome all over them." Martin replied thatthe Wilkesboro warehouse was making money, and thatHernando was not. Plemmons wanted to know why thedrivers could not get time off whenever they pleased,charging it to earned sick leave or vacation time. Martinreplied that that was not "good enough," and that thedrivers had to show a "legitimate reason" for time off.Plemmons wanted to know why the Wilkesboro driversreceived company trips and picnics, and Martin againtold him that Wilkesboro was "making money."Plemmons asked for regularly scheduled meetings be-tween the drivers and management, but Martin statedthat company officials were not in Hernando with anyregularity. To Plemmons' request that the stores stayopen a bit longer if the driver was going to be late,Martin replied that he would check into it, but that it81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas between the driver and the store. When Plemmonsasked for more rapid reimbursement for drivers' ex-penses, Martin said that he did not take care of the pay-roll. The company official said that he would check intoa request for cheaper insurance, and for financial assist-ance to drivers jailed for traffic violations.Plemmons testified that both he and Martin were "alittle upset." After discussion of these topics, Martin toldPlemmons that he had a "bad attitude" about his job, ac-cording to Plemmons.Martin testified that the meeting began at or about10:30 a.m., and lasted about half an hour. It opened withMartin's telling Plemmons that he understood that thelatter was concerned about his own truck being "cutback" in speed, after which Martin explained the necessi-ty of doing so. Delay in the unloading of trucks was alsodiscussed. The director of fleet operations did not recallany other subject being discussed.Martin denied that Plemmons asserted that he was rep-resenting the drivers or presenting a petition on theirbehalf. The witness was asked whether Plemmons laid anotebook on his desk, and answered that he did notrecall. Shown the actual notebook, Marten said that hedid not recall seeing it before.Respondent's counsel asked Martin whether Plemmonssaid that other drivers were concerned about the samesubjects. The initial answer of the witness was, "Yes."Martin then stated that he misunderstood the question.After it was restated, Martin changed his answer anddenied that Plemmons mentioned other drivers' being in-terested in the same topics. The witness testified that hedid not remember whether Plemmons used words suchas "we," "us," or "the drivers." According to Martin,the meeting ended on an amicable note. Plemmons was"very pleased," and told Martin that "it was just lack ofcommunications." Martin left Hernando at 5 p.m. thatday.2. Factual analysisIt is undisputed that most of Respondent's drivers atits Hernando facility met at Lake Arkabutla on May 2,and discussed various complaints against the Company.It is also undisputed that Plemmons was present at themeeting, recorded the topics in a notebook, and was se-lected as the employees' representative for the purposeof presenting the complaints to management. Further,there is no question about the fact that Plemmons wascalled by a company secretary on the morning of May 4,that he was asked to come to a meeting with companyofficial Martin that day, and that Plemmons compliedwith this request.Plemmons' testimony concerning the topics whichwere discussed during the conversation has documentarysupport in the form of the notebook. Since Martin didnot deny that topics other than those that he mentionedwere discussed, I credit Plemmons' otherwise credibletestimony concerning the subject matter of the conversa-tion. Since Martin did not deny seeing Plemmons' note-book prior to the day of the hearing, but merely testifiedthat he did not recall seeing it, I credit Plemmons' testi-mony that he showed it to Martin. Further, since Martindid not recall whether Plemmons placed the notebook onthe desk, I credit Plemmons' testimony that he did so. AsMartin could not recall whether Plemmons used theplural pronoun "we," I credit the latter's testimony thathe did so. In sum, I credit Plemmons' account of the sub-stance of the conversation.Further, Martin failed to deny Plemmons' testimonyconcerning Martin's opening and closing remarks-thatPlemmons had ruined Martin's weekend, and that Plem-mons had a bad attitude about his job. I credit Plem-mons' testimony on these issues.E. Plemmons' Discharge1. Martin reviews Plemmons' driving recordThe State Motor Vehicle Department reports ondriver violations are date stamped May 4, 1981, by thedepartment, the same day as Plemmons' conversationwith Martin. They arrived in Hernando on May 5 or 6,according to Kitchens and Martin. The latter returned toHernando on May 6, 2 days after his conversation withPlemmons, on what he described as "a free ride." He tes-tified that he discussed operational problems with Kitch-ens, and also reviewed the drivers' records. One of them,Plemmons', appeared to have an excessive number ofviolations. Martin took Plemmons' file back to his officein North Wilkesboro for "further study."The state records covered a 3-year period ending May4, 1981. As described above, those records show thatPlemmons had seven speeding violations from December1978 through May 4, 1981. This was the largest numberof reported violations, the next highest number at Her-nando, four violations, having been acquired by driverDaniel M. Sidden.9Also as noted, one violation reportedby Plemmons, in December 1979, does not match anydate on the state reports. His April 1, 1981, violation wasa matter of record. The biggest difference between Plem-mons' certifications and the state records was caused bythe fact that Plemmons did not submit any certificationfor 1980, when he had four violations. A certification inJune 1979 did not list a December 1978 violation (G.C.Exh. 4(a)).Martin affirmed that he discovered on April 21, 1981,during his first trip to Hernando, that Plemmons had notsubmitted a 1980 certification at the time when the otherHernando drivers had done so. It had been "over-looked." On May 6, when the state reports arrived inHernando, Martin learned that Plemmons' certified viola-tions did not equal those in the state report. Neverthe-less, he did not ask Plemmons to explain the discrepancy,according to his testimony. "It wouldn't have made anydifference," Martin stated. He concluded that Plemmons'certifications were "falsified."Martin was shown a copy of the letter from the Mis-sissippi Motor Vehicle Department advising Plemmonsthat his driving privilege had been restored-whichKitchens had placed in Plemmons' file. Asked whetherthis letter had been maintained in Plemmons' personnelfile, Martin said that he did not know whether "it wasput in there for a specific reason." Asked the same ques-9 G.C. Exh. 11(a); Resp. Exh. 5(d).82 LOWE'S COMPANIES, INC.tion again, Martin said that he could not remember. Hedenied knowledge on May 6 of the length of Plemmons'suspension-at the time he was reviewing Plemmons'driving record. Martin asserted that he did not attemptto determine the length of the suspension because "itseemed irrelevant" and "meant nothing" to him. It in-volved a "former supervisor." However, Kitchens testi-fied that he told Martin the "whole story" about Plem-mons on May 6.2. Martin's asserted comparison of Plemmons'record with those of other driversMartin said that he compared the records of all thedrivers. The director of fleet operations testified thatdrivers Harvel T. Crum and Larry White had failed tosubmit certifications for one violation each, and that hewas aware of these omissions. He also averred thatdriver Gerald Allison's certification of 1979 had beensigned by a secretary. Martin did not know the reasonfor this. "Our record keeping wasn't the best in theworld at that time," he said. Respondent's records alsoshow that Sidden submitted a certification dated Decem-ber 1, 1980, reporting no violations during the preceding12 months,'0whereas the Mississippi record shows aspeeding violation on February 4, 1980.1 Sidden didsubmit a certification in April 1980 showing an Alabamaviolation on the same date,'2and Martin assumed, with-out checking, that this was the same violation as the onereported by Mississippi.Martin asserted that drivers at Hernando had been dis-charged because of accidents. Kitchens, on the otherhand, said that there had been four or five minor acci-dents, but that no one had been discharged for thisreason since he became a supervisor. Kitchens had beena supervisor at Hernando since August 25, 1980, whileMartin assumed his position on March 30, 1981. Kitchensclearly had superior knowledge about events at Her-nando, and, further, was a more credible witness. I creditKitchens' testimony. Martin admitted that Plemmons hadnot had any accidents. He did not compare Plemmons'accident record with those of other drivers, according tohis testimony. The Federal safety regulations, on whichMartin said that he relied, require a motor carrier to con-sider a driver's accident record in determining whetherhe meets the minimum standards for safe driving. 13Martin asserted that he compared the driving recordof Plemmons with the records of Respondent's drivers inall three facilities. However, he admitted on cross-exami-nation that the drivers' certifications at the Thomasvillefacility were not dated at the time the drivers executedthem, and were actually dated at a later time. Therefore,Martin agreed, there was nothing on the face of the cer-tification to show the actual date of execution, or thespecific preceding 12-month period to which it referred.He also admitted that he did not have driver certifica-tions from Thomasville or North Wilkesboro for theentire 3-year period preceding his examination of the'0 G.C. Exh. Il(b); Resp. Exh. 5(d).I G.C. Exh. I l(a); Resp. Exh. 5(d).12 G.C. Exh. 12(b).13 Infra, fn. 18records. Instead, the certifications went back only to1980.The state records (North Carolina) pertaining to Re-spondent's other drivers, as distinguished from their cer-tifications, show that one driver had five convictions be-tween December 1978 and November 1980, four forspeeding and one for reckless driving, plus a suspen-sion;'4one had four speeding tickets over a 2-yearperiod, and a suspension;'5and one had four speedingtickets and a bond forfeiture over a 16-month period.'6There is no evidence in the record that Respondentwarned or otherwise disciplined these drivers.3. The dischargeOn May 19, Martin gave Plemmons the followingletter:Effective Wednesday, May 13, 1981,'7 you arebeing terminated from employment of Lowe's Com-panies, Inc., for violation of the following:Failure to comply with the Federal Motor Carri-er Safety Regulations as prescribed by the De-partment of Transportation, Section 391.27, Para-graph B, which requires a driver to furnish to hisemployer a list of all violations he is convicted offor the preceding twelve (12) months.'8Violation of Section 1, Paragraph A, Sub-part 4,which is: Falsification of any relevant informa-tion requested by the company. 'Due to this and the fact you have received eight(8) citations for speeding in the past two (2)years, we can no longer continue your employ-ment with our company [G.C. Exh. 3].Plemmons stated that he asked Martin during the exitinterview why he was being fired, and that Martin re-plied that it was "on the paper."'4 Brice R. Wrenn, Resp. Exh. 3(t).16 Randall L. Ashburn, Reap. Exh. 3(d).i" Woodrow D. Absher, Reap. Exh. 2(n).i" The May 13 date was a typographical error and should have beenMay 19, according to Martin.I' Sec. 391.27(a) of the Federal Motor Carrier Safety Regulationsstates that each motor carrier "shall, at least once every 12 months, requireeach driver " to furnish a list of traffic violation convictions during thepreceding 12 months (emphasis supplied). Par. (b) then requires eachdriver to furnish the list "required in accordance with paragraph (a)Sec. 391.25 requires the motor carrier to conduct a review of eachdriver's driving record every 12 months to determine whether the drivermeets minimum standards for safe driving. "The motor carrier must ...consider the driver's accident record and any evidence that the driverhas violated laws governing the operation of motor vehicles, and mustgive great weight to violations, such as speeding, reckless driving, andoperating while under the influence of alcohol or drugs, that indicate thatthe driver has exhibited disregard for the safety of the public."Other sections of the safety regulations concern the following subjects:390.33-a requirement that motor carriers obey the regulations; 391.5-arequirement that each motor carrier and driver be familiar with the rule;398.4-a requirement that driving rules be obeyed; 391.41-physicalqualifications of drivers; and 391.51-maintenance of driver files (G.C.Exh. 16). Martin said that he relied on these sections of the safety regula-tions in making the decision to terminate Plemmons.19 This is an apparent reference to the "Fleet Drivers Manual," supra.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 22, Perry wrote Plemmons a letter restatingthe reasons for Plemmons' discharge set forth in Martin'sletter. The letter concludes as follows:In addition to this, on June 20, 1979, we find thatyou had committed the same violation for whichyou were now terminated. A record of your speed-ing violations now makes it impossible for Lowe'sto continue your employment as a safe road driver.Under numerous circumstances involved, I have noother choice but to support the decision made intermination [sic] your employment with Lowe'sCompanies, Inc. [G.C. Exh. 13.]Martin asserted that this last statement referred toPlemmons' failure to report all his violations. Martinagreed that Plemmons was not discharged in June 1979when he "committed the same violation."Martin testified that his decision was based on Plem-mons' excessive number of tickets and his "total disre-gard for the public safety." Plemmons had more ticketsthan any other driver.Martin agreed with Plemmons that the latter hadnever received a warning. Asked why Plemmons did notreceive an oral warning in accordance with the Compa-ny's new progressive discipline system, Martin repliedthat that program was "less than 60 days old," and Plem-mons "had not had time, most likely."20As describedabove, progressive discipline under the new rules wouldbe initiated by more than four moving violations in anyconsecutive 12-month period.21In answer to questions by the General Counsel, Martintestified initially that he never informed the drivers thatit was the Company's policy to discharge drivers whoreceived eight speeding tickets within a 2-year period.On later examination by Respondent's counsel, Martinasserted the contrary; i.e., he had informed the Hernandodrivers that they would be fired if they received eighttickets within 2 years. Martin again contradicted himselfon cross-examination, and ended by admitting that henever made this statement prior to Plemmons' discharge.It was his "opinion," not a "rule," according to Martin.Former Supervisor Jerry Miller denied that there wasany such policy at the time of Plemmons' discharge, andI so find.Asked to define the 2-year period set forth in his letterto Plemmons, Martin initially stated that it was the 2-year period prior to May 19, 1981. Martin then testifiedthat he was referring in his letter to the state records,which involved the prior 3 years, and finally said that itreally involved 26 months. However, he put down 2years in his letter because it was a "minor point," and hedid not "see the point of getting the exact date."With respect to the "falsification" of information alle-gation in his letter to Plemmons, Martin testified that hewas referring to Plemmons' certifications of violations.He provided no explanation for the fact that the differ-20 As noted above, the new disciplinary rules went into effect in Feb-ruary 1981, and Plemmons thereafter received a ticket on April 1, 1981,which he reported to the Company.2' Although Plemmons had four violations in 1980, he did not havemore than four, and no combination of his violations adds up to morethan four within a 12-month consecutive period.ence between the number of tickets reported by Plem-mons and the number reported by the State was princi-pally caused by Respondent's failure to require Plem-mons to file a certification for 1980.22Martin testified that he did not discipline Crum be-cause the latter's failure to list one ticket was "not seri-ous enough to fire a man." He alleged that Crum re-signed, but admitted that this took place after Plemmons'discharge. With respect to White's failure to list a ticket,Martin said that that was "quite different" from Plem-mons' failure to list "six or seven."Martin also contended that one of the factors in his de-cision to discharge Plemmons was the requirement in theFederal safety regulations that each driver must meetminimum standards for safe driving, but admitted thatthis was the same factor as the total number of Plem-mons' tickets. Martin additionally asserted that he wasafraid that Plemmons would have an accident, and thatthe Company would be involved in a lawsuit. However,as noted, Plemmons did not have any accidents, andMartin did not compare his accident record with thoseof other drivers.F. Legal AnalysisIt is obvious that Plemmons and the drivers were en-gaged in concerted protected activity at Lake Arkabutla.They discussed complaints against Respondent, and se-lected Plemmons as their spokesman to present the com-plaints to management. Respondent does not disputethese facts. Rather, it argues, the Company had noknowledge of them. I do not agree.The substance of Plemmons' conversations with Kitch-ens in April was that the drivers had problems concern-ing, at the minimum, their working conditions, and thatthey wished to discuss these problems with top manage-ment officials. As a result of these conversations, Kitch-ens knew that the drivers were concertedly discussingtheir working conditions and that Plemmons was speak-ing on behalf of the drivers. Kitchens also knew that themeeting at Lake Arkabutla involved a discussion of thedrivers' working conditions in addition to drinking beer.Kitchens was then a supervisor. Under established law,such knowledge is attributed to Respondent. Indeed,Kitchens told Plemmons in early April that managementofficials were not able to come down at that time, thusindicating that Kitchens called the officials and informedthem of his conversations with Plemmons.Martin's statement to Plemmons at the beginning oftheir May 4 conversation-that Plemmons had ruinedMartin's weekend by requiring him to fly down-showsthat the principal reason for Martin's visit was Plem-mons' prior conversations with Kitchens, and that theseconversations were perceived by management as involv-ing complaints of all the drivers. It is highly improbablethat Martin would have made an undesirable trip merelyto talk to one employee about his problems. Martin aswell as Kitchens thus knew at the beginning of the con-22 In failing to require Plemmons to file a 1980 certification, it wouldappear that Respondent did not adhere to the requirements of sec.391.27(a) of the safety regulations, supra at fn. 18. However, I make nofinding in this respect.84 LOWE'S COMPANIES, INC.versation that the subject of the discussion was the driv-ers' working conditions at Hernando, not merely individ-ual complaints from Plemmons. Kitchens acknowledgedthat other drivers had come to him with similar com-plaints, and the Lake Arkabutla meeting demonstratesthat the drivers were acting concertedly. It is unlikelythat Respondent viewed the matter differently.The tenor of the discussion between Martin and Plem-mons further shows that concerted activity was its sub-ject. Thus, Plemmons responded to Martin's openingremark about a "few complaints down here" with theanswer, "We do have a few complaints." Plemmonsshowed Martin a notebook page entitled "Bitches &Gripes-Lowe's Fleet Division (Hernando)," and laid iton the desk. Plemmons said during the discussion that"this is what we went over at the lake." The notebookreference to the entire fleet division and Plemmons' con-tinuous use of the plural pronoun constitute further evi-dence that the complaints of all drivers, and not justthose of Plemmons, were the subject matter of the dis-cussion. Finally, the number and variety of the topics ofdiscussion, covering almost the entire range of the driv-ers' working conditions, belie Respondent's contentionthat Plemmons was only making a personal complaint.Respondent cites, in support of its case, the "strikinglysimilar factual situation" in Hawthorne Mazda, Inc., 251NLRB 313 (1980), enfd. 659 F.2d 1089 (9th Cir. 1981).23In that case, as here, the discharged employee engagedin concerted activity with other employees. He also se-cured employee signatures on a petition, and, as "infor-mal spokesman," led a discussion of employee complaintsin a meeting of employees which was attended by atleast one supervisor. The discharged employee later metalone with the Company's vice president and, after asimilar statement of complaints, was discharged. TheBoard's decision recites the details of the concerted ac-tivity, the first meeting, and continues as follows:[The discharged employee] was continuing in hiscapacity as informal spokesman when he confronted[the vice president] with the substance of the me-chanics' grievances. That [the vice president] un-doubtedly realized that the other mechanics shared[the discharged employee's] dissatisfaction with cur-rent working conditions and that he knew [the dis-charged employee] was speaking on their behalf isrevealed by his admission that [the discharged em-ployee] stated that "[A]II the mechanics were upsetwith the efficiency method of pay plan." Further-more, the Administrative Law Judge credited [thedischarged employee] that he consistently used theword "we" discussing the common grievances. [251NLRB at 315-316.]24Respondent argues that Hawthorne Mazda supports itsposition because the employer therein had "independentknowledge" of the concerted nature of the dischargedemployee's activities. "The awareness of the concertedas Reap. br., p. 5."1 See the Board's analysis of the discharged employee's use of theplural pronoun as indicating that he was speaking on behalf of the otheremployees. 251 NLRB at 316, fn. 27.nature of [the discharged employee's] complaints flowedfrom the presence and acquiescence of [the dischargedemployee's] fellow employees," argues Respondent, ap-parently referring to the first meeting.25This argument overstates the amount of evidence re-quired to establish an employer's knowledge of the con-certed nature of an employee's activity. In Sencore, Inc.,223 NLRB 113 (1976), enfd. 558 F.2d 433 (8th Cir.1977), a supervisor overheard an employee explaining toother employees that a recent pay raise was inadequateaccording to her computations. Despite the absence ofany evidence that the other employees authorized thedischarged employee to speak for them, the latter's ter-mination was found by the Board, with judicial approval,to be violative of the Act. The Board has also concludedthat an individual, apparently acting alone, is engaged inprotected concerted activities if his complaints refer to amatter common to other employees. Bucyrus-Erie Com-pany, 247 NLRB 519, 524 (1980).I need not decide the matter on this rationale, howev-er, because the record shows that Respondent had actualknowledge that Plemmons was acting on behalf of theother drivers. The fact that his complaints were not ad-vanced in the presence of other employees does notnegate the other evidence, outlined above, which estab-lishes such knowledge.Respondent next argues that Plemmons was dis-charged for cause. As noted above, the company lettersto Plemmons give five reasons for the discharge: (1)Plemmons' alleged failure to comply with the Federalsafety regulation requiring drivers to furnish a list of alltraffic violations for the preceding 12 months; (2) falsifi-cation of relevant information requested by the Compa-ny; (3) the fact that Plemmons received eight citationsfor speeding within the past 2 years; (4) the allegationthat he had previously committed the same violation (forwhich he was not fired); and (5) the allegation that hewas not "a safe road driver." Respondent's brief adds afew more reasons-that Plemmons had more tickets,more speeding tickets, and more unreported tickets thanany other driver.2sNone of these is a valid reason.Plemmons did not violate the safety regulation requir-ing him to furnish a list of violations in 1980. Paragraph(a) of section 391.27 directs each motor carrier to "re-quire" each driver to furnish the list, and paragraph (b)orders the driver to furnish the list "required in accord-ance with paragraph (a)." But the Company never re-quired Plemmons to furnish a 1980 certification. Itsimply "overlooked" the matter, according to Martin.What actually happened is that Plemmons asked BarbaraVickery in January 1981 whether he should list all viola-tions for the preceding 12 months, and received errone-ous information from the secretary.The "same violation" mentioned in Perry's supplemen-tal discharge letter undoubtedly refers to Plemmons'June 1979 certification, which failed to mention the firstticket he received, in December 1978. It is not clear,however, that Plemmons failed to report this violation,since the fact that he apparently submitted two certifica-2' Resp. br., p. 5.26 Reap. br., p. 9.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions in 1979 suggests that Respondent was then requir-ing certifications on something other than a 12-monthbasis, with consequent overlapping of 12-month periods.It is impossible to determine Plemmons' actual certifica-tions in 1979. As Martin admitted, "Our record keepingwasn't the best in the world at that time."In any event, Martin made no attempt to ascertainwhether Plemmons reported the December 1978 viola-tion. The failures of Crum and White to list one ticketeach were dismissed by Martin as "not serious enough tofire a man." Martin did not investigate the December1979 violation reported by Plemmons but not by theState. The director of fleet operations did not questionPlemmons about the discrepancy between the total of thelatter's certifications and the state report despite Martin'sown knowledge that the Company had failed to requirea 1980 certification from Plemmons. An explanation fromPlemmons "wouldn't have made any difference," accord-ing to Martin. If he was really disinterested in the truthabout the accuracy of Plemmons' certifications, then thelatter's asserted "falsification" of records could not havebeen a reason for his discharge.Martin had difficulty with the "8-violations-in-2-years"reason which the Company advanced. In the first place,there were more than 2 years. Further, there was nosuch rule at the time of Plemmons' termination, asMartin was forced to concede after evasive and contra-dictory testimony on the subject. He was unable to givea plausible reason for Respondent's failure to utilize itsnew progressive discipline system, which Perry had ex-plained to the Hernando drivers in February with muchfanfare. These were the only rules in existence at thetime of Plemmons' discharge, according to Martin. AndPerry had specifically told Plemmons that his prior vio-lations would not be considered with the implementationof the new rules. Yet the rules were not followed. Mar-tin's asserted reason-that the rules were less than 60days old, and that Plemmons "had not had time"-issimply nonsense.The asserted reason that Plemmons was not a safedriver is also unpersuasive. As Martin agreed, this wasthe same reason as the fact that Plemmons had receivednumerous speeding tickets. The Company failed to con-sider Plemmons' accident record in making this determi-nation despite the fact that it is required to do so by thesafety regulations. The reason may be that Plemmonshad no accidents, whereas there had been some at Her-nando involving other drivers, without any resulting dis-charge. Respondent's brief makes much of the fact thatPlemmons had more speeding tickets than any otherdriver. This, of course, was not one of the variety of rea-sons which Respondent gave Plemmons at the time oftermination. Respondent also fails to explain its indiffer-ence to the infractions of other drivers with almost asmany tickets, including one case of reckless driving-which the safety regulations require the Company toconsider.Respondent argues that Plemmons' driving record wasnewly discovered by Martin in May 1981. In response tothe General Counsel's "anticipated" argument that Plem-mons informed Perry about his suspension in February1981, the Company notes that Plemmons did not tellPerry the reason for the suspension, or the number oftickets he had received. This argument is beside thepoint. Kitchens and Miller, both company supervisors,knew in November 1980 that Plemmons' license hadbeen suspended for 30 days because of an excessivenumber of speeding tickets. The Company then accom-modated him by giving him a nondriving job, and re-turned him to driving duties when his suspension waslifted. This is in stark contrast to its harsh discipline afterhe engaged in protected activities.Martin's attitude toward those activities is revealed inhis May 4 conference with Plemmons. He was disgrun-tled about having to make the trip, saying that Plemmonshad ruined his weekend. And, at the conclusion, he toldPlemmons that the latter had a "bad attitude." In fact,Plemmons' "bad attitude" was his assertion of the driv-ers' grievances and his role as their spokesman. GreatDane Trailers Indiana, Inc., 252 NLRB 67, 79 (1980).After Plemmons' reinstatement to driving duties, he re-ceived another ticket, on April 1, 1981, and reported itto Kitchens. The Company did nothing. It was not untilPlemmons' conversation with Kitchens about the drivers'complaints in April, and his May 4 conference withMartin on the same subject, that the Company decidedhe was an unsafe driver and terminated him. The timingof the discharge, immediately subsequent to Plemmons'protected activity, suggests that it was motivated by thatactivity.Respondent's "8-violations-in-2-years" reason wasnewly invented by the Company without notice to theemployees, and was retroactively applied to justify Plem-mons' discharge. In similar circumstances, the Board hasconsidered the asserted reason to be pretextual. RoadwayExpress, Inc., 239 NLRB 653, 654 (1978). This reasoningapplies all the more herein because Respondent had justannounced new rules to cover subjects of this nature,with progressive discipline designed to improve employ-ee performance, and then promptly discarded those rulesin this case.In sum, the General Counsel has established that Plem-mons engaged in concerted and protected activity, andthat this activity was the real reason for his discharge.Although Respondent has described Plemmons' drivingrecord, it has not established that it would have dis-charged him because of that record if he had not en-gaged in protected activities. The many inconsistencies inthe Company's argument, and its failure to apply evenminor discipline when it knew that he had an excessivenumber of speeding tickets and a suspension, belie itscontention that that record was the reason for the termi-nation. As the Board has stated with judicial approval ina similar case, "The mere presence of possible valid rea-sons for discipline does not insulate a discharge if thosereasons were not, in fact, the reasons for the discharge."Rose's Stores, Inc., 256 NLRB 550, 552 (1981), enfd. 681F.2d 816 (4th Cir. 1982).Accordingly, I find that, by discharging Frank T.Plemmons, Respondent violated Section 8(a)(1) of theAct.86 LOWE'S COMPANIES, INC.CONCLUSIONS OF LAW1. Lowe's Companies, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. By discharging Frank T. Plemmons on May 19,1981, Respondent committed an unfair labor practice inviolation of Section 8(aX1) of the Act.3. The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the purposes of the Act.Having found that Respondent unlawfully dischargedFrank T. Plemmons on May 19, 1981, it is recommendedthat Respondent be ordered to offer him immediate andfull reinstatement to his former position or, if such posi-tion no longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or other rightsand privileges, and to make him whole for any loss ofearnings he may have suffered by reason of Respondent'sunlawful conduct, by paying him a sum of money equalto the amount he would have earned from the date of hisunlawful discharge to the date of an offer of reinstate-ment, less net earnings during such period, with interestthereon, to be computed on a quarterly basis in themanner established by the Board in F: W WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).27Upon the foregoirng findings of fact, conclusions oflaw, and the entire record, I recommend the following:ORDER28The Respondent, Lowe's Companies, Inc., Hernando,Mississippi, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing employeesin the exercise of rights guaranteed in Section 7 of theAct by discharging employees for engaging in protectedconcerted activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Frank T. Plemmons immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, and" See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).'8 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.make him whole for any loss of earnings he may havesuffered by reason of Respondent's unlawful conduct, inthe manner described in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its facility in Hernando, Mississippi, copiesof the attached notice marked "Appendix."29Copies ofsaid notice, on forms provided by the Regional Directorfor Region 26, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by other material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.'9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice. We intend to carry out itsprovisions as follows:WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of rights guaranteed bySection 7 of the National Labor Relations Act bydischarging employees for engaging in protectedconcerted activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by theAct.WE WILL offer Frank T. Plemmons immediateand full reinstatement to his former job or, if thatjob no longer exists, to a sustantially equivalent po-sition, without prejudice to his seniority or otherrights and privileges, and WE WILL make him wholefor any loss of earnings he may have suffered by87 88 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason of our unlawful discharge of him, with inter-est added to backpay.LOWE'S COMPANIES, INC.